












[baclogo.jpg]




This document contains your Award Agreement under the Bank of America
Corporation 2003
Key Associate Stock Plan.


What you need to do


1. Review the Award Agreement to ensure you understand its provisions. With each
award you receive, provisions of your Award Agreement may change so it is
important to review your Award Agreement.
2. Print the Award Agreement and file it with your important papers.
3. Accept your Award Agreement through the online acceptance process.*
4. Designate your beneficiary on the Benefits OnLine® Beneficiary tab.
5. More detailed information about competitive businesses can be found on
Flagscape® under HR, Benefits & Career / Pay / Cash & Stock Awards, to the
extent that the competition restriction is applicable to you, as described in
this Award Agreement.


* If you do not accept your Award Agreement through the online acceptance
process by November 15, 2014, or such other date that may be communicated, Bank
of America will automatically accept the Award Agreement on your behalf.




2003 KEY ASSOCIATE STOCK PLAN
PERFORMANCE RESTRICTED STOCK UNITS
AWARD AGREEMENT


Granted To :
Grant Date :
Grant Type :
Grant Code :
Number Granted :



Note: The number of Restricted Stock Units is based on a “divisor price” of
$16.64, which is the ten-day average closing price of Bank of America
Corporation common stock for the ten business days immediately preceding and
including February 14, 2014.


This Performance Restricted Stock Units Award Agreement and all Exhibits hereto
(the “Agreement”) is made between Bank of America Corporation, a Delaware
corporation (“Bank of America”), and you, an employee of Bank of America or one
of its Subsidiaries.


Bank of America sponsors the Bank of America Corporation 2003 Key Associate
Stock Plan (the “Stock Plan”). A Prospectus describing the Stock Plan has been
delivered to you. The Stock Plan itself is available upon request, and its terms
and provisions are incorporated herein




--------------------------------------------------------------------------------




by reference. When used herein, the terms which are defined in the Stock Plan
shall have the meanings given to them in the Stock Plan, as modified herein (if
applicable).


The Restricted Stock Units covered by this Agreement are being awarded to you in
connection with your participation in the Performance Year 2013 program and the
Bank of America Corporation Executive Incentive Compensation Plan, subject to
the following terms and provisions.


1. Subject to the terms and conditions of the Stock Plan and this Agreement,
Bank of America awards to you the number of Restricted Stock Units shown above.
Each Restricted Stock Unit shall have a value equal to the Fair Market Value of
one (1) share of Bank of America common stock.


2. You acknowledge having read the Prospectus and agree to be bound by all the
terms and conditions of the Stock Plan and this Agreement.


3. The Restricted Stock Units covered by this Award shall become earned by, and
payable to, you in accordance with the terms and conditions of the Stock Plan
and this Agreement in the amounts and on the dates shown on the enclosed Exhibit
A.


4. If a cash dividend is paid with respect to Bank of America common stock, a
cash dividend equivalent equal to the total cash dividend you would have
received had your Restricted Stock Units been actual shares of Bank of America
common stock will be accumulated and paid in cash through payroll when the
Restricted Stock Units become earned and payable. Dividend equivalents are
credited with interest at the three-year constant maturity Treasury rate in
effect on the date of grant until the payment date.


5. You agree that the Award covered by this Agreement is subject to the
Incentive Compensation Recoupment Policy set forth in the Bank of America
Corporate Governance Guidelines. To the extent allowed by and consistent with
applicable law and any applicable limitations period, if it is determined at any
time that you have engaged in Detrimental Conduct or engaged in any hedging or
derivative transactions involving Bank of America common stock in violation of
the Bank of America Corporation Code of Conduct that would undermine the
long-term performance incentives created by the Award, Bank of America will be
entitled to recover from you in its sole discretion some or all of the cash paid
to you pursuant to this Agreement. You recognize that if you engage in
Detrimental Conduct or any hedging or derivative transactions involving Bank of
America common stock, the losses to Bank of America and/or its Subsidiaries may
amount to the full value of any cash paid to you pursuant to this Agreement. In
addition, the Award is subject to the requirements of (i) Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations
thereunder, (ii) similar rules under the laws of any other jurisdiction and
(iii) any policies adopted by Bank of America to implement such requirements,
all to the extent determined by Bank of America in its discretion to be
applicable to you.


6. You may designate a beneficiary to receive payment in connection with the
Restricted Stock Units awarded hereunder in the event of your death while in
service with Bank of America or its Subsidiaries in accordance with Bank of
America’s beneficiary designation procedures, as in effect from time to time.
Any beneficiary designation in effect at the time of your termination of
employment with Bank of America and its Subsidiaries (other than a termination
of




--------------------------------------------------------------------------------




employment due to your death) will remain in effect following your termination
of employment unless you change your beneficiary designation or it otherwise
ceases to be enforceable and/or valid in accordance with Bank of America`s
beneficiary designation procedures, as in effect from time to time. If you do
not designate a beneficiary or if your designated beneficiary does not survive
you, then your beneficiary will be your estate.


7. The existence of this Award shall not affect in any way the right or power of
Bank of America or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Bank of America’s capital
structure or its business, or any merger or consolidation of Bank of America, or
any issue of bonds, debentures, preferred or prior preference stocks ahead of or
convertible into, or otherwise affecting the Bank of America common stock or the
rights thereof, or the dissolution or liquidation of Bank of America, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.


8. Bank of America may, in its sole discretion, decide to deliver any documents
related to this Award or future Awards that may be granted under the Stock Plan
by electronic means or request your consent to participate in the Stock Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, agree to participate in the Stock Plan through an
on-line or electronic system established and maintained by Bank of America or a
third party designated by Bank of America.


Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax, by electronic mail or other electronic means, or via a postal service,
postage prepaid, to such electronic mail or postal address and directed to such
person as Bank of America may notify you from time to time; and to you at your
electronic mail or postal address as shown on the records of Bank of America
from time to time, or at such other electronic mail or postal address as you, by
notice to Bank of America, may designate in writing from time to time.


9. You acknowledge that, regardless of any action taken by Bank of America or
your employer, the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to your participation in the Stock Plan and legally applicable to you
(“Tax-Related Items”) is and remains your responsibility and may exceed the
amount (if any) withheld by Bank of America or your employer. You further
acknowledge that Bank of America and/or your employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including the grant
and vesting of the Restricted Stock Units, the payment of any Restricted Stock
Units and the receipt of any dividends and/or dividend equivalents; and (ii) do
not commit to structure the terms of the Award or any aspect of the Restricted
Stock Units to reduce or eliminate your liability for Tax-Related Items.
Further, if you have become subject to Tax-Related Items in more than one
jurisdiction, you acknowledge that Bank of America or your employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.


In the event Bank of America determines that it and/or your employer must
withhold any Tax- Related Items as a result of your participation in the Stock
Plan, you agree as a condition of the grant of the Restricted Stock Units to
make arrangements satisfactory to Bank of America and/or your employer to enable
it to satisfy all withholding requirements, including, but not limited




--------------------------------------------------------------------------------




to, withholding any applicable Tax-Related Items from the pay-out of the
Restricted Stock Units. In addition, you authorize Bank of America and/or your
employer to fulfill its withholding obligations by all legal means, including,
but not limited to, withholding Tax- Related Items from your wages, salary or
other cash compensation your employer pays to you. Bank of America may refuse to
pay any earned Restricted Stock Units if you fail to comply with any obligations
in connection with the Tax-Related Items.


10. The validity, construction and effect of this Agreement are governed by, and
subject to, the laws of the State of Delaware and the laws of the United States,
as provided in the Stock Plan. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of North Carolina and agree that such litigation shall be
conducted solely in the courts of Mecklenburg County, North Carolina or the
federal courts for the United States for the Western District of North Carolina,
where this grant is made and/or to be performed, and no other courts.


11. In the event any provision of this Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. This
Agreement constitutes the final understanding between you and Bank of America
regarding the Restricted Stock Units. Any prior agreements, commitments or
negotiations concerning the Restricted Stock Units are superseded. Subject to
the terms of the Stock Plan, this Agreement may only be amended by a written
instrument signed by both parties.


12. If you move to any country outside of the United States during the term of
your Award, additional terms and conditions may apply to your Award. Bank of
America reserves the right to impose other requirements on the Award to the
extent Bank of America determines it is necessary or advisable for legal or
administrative reasons and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.




--------------------------------------------------------------------------------




Exhibit A






Bank of America Corporation
2003 Key Associate Stock Plan


PAYMENT OF PERFORMANCE RESTRICTED STOCK UNITS
(a)        PERFORMANCE VESTING SCHEDULE AND SETTLEMENT DATE. (i) Performance
Vesting Schedule and Settlement Date. Subject to the
additional conditions set forth in paragraph (a)(iv) below, the number of
Restricted Stock Units that are earned for the Performance Period with respect
to each metric equals (A) the total number of Restricted Stock Units granted
times (B) the applicable weighting times (C) the percentage earned in accordance
with the following table, rounded down to the next whole
unit.




3-year Average ROA
(50% Weighting)
3-year Average Growth in Adjusted TBV
(50% Weighting)
ROA
% Earned Based on Goal Achievement
Adjusted TBV
% Earned Based on Goal Achievement
Less than 50 bps
0%
Less than 5.25%
0%
50 bps
33-1/3%
5.25%
33-1/3%
65 bps
66-2/3%
7.00%
66-2/3%
80 bps
100%
8.50%
100%
100 bps
125%
11.50%
125%



The percentage earned for performance between levels at or above the threshold
level (i.e., 50 bps for 3-year Average ROA and 5.25% for 3-year Average Growth
in Adjusted TBV) shall be interpolated on a straight line basis. No
interpolation shall apply for performance below the threshold level.


(ii)       Determination. The determination as to whether, and the extent to
which, the performance vesting requirements of this paragraph (a) have been
satisfied for the Performance Period shall be made as soon as practicable after
the end of the Performance Period, and such results must be certified in writing
by the Committee before settlement.


(iii)      Settlement Date. The “Settlement Date” for any portion of the Award
that satisfies the performance vesting requirements under this paragraph (a)
shall be March 1, 2017, provided, however, that to the extent the number of
Restricted Stock Units earned for the Performance Period exceeds the 100%
(target) level, the "Settlement Date" for the Restricted Stock Units earned over
the 100% (target) level shall be March 1, 2019; and provided further, that in
case of termination of employment due to your death as set forth in paragraph
(b)(i) below, the "Settlement Date" shall be the date of your death. On the




--------------------------------------------------------------------------------




applicable Settlement Date, to the extent earned, the Restricted Stock Units
payable as of the Settlement Date shall be settled 100% in cash (based on the
closing price of Bank of America common stock on the applicable Settlement
Date). Settlement shall occur as soon as administratively practicable after the
applicable Settlement Date, generally within 30 days.


(iv)        Additional Conditions. For any portion of the Award payable as of
the applicable Settlement Date, you must remain employed with Bank of America
and its Subsidiaries through the applicable Settlement Date except as otherwise
provided in paragraphs (b) and (c) below. In addition, payment as of the
applicable Settlement Date is subject to your complying with the covenants set
forth in paragraph (d) below and the additional performance condition set forth
in paragraph (e) below.


(b)        IMPACT OF TERMINATION OF EMPLOYMENT ON RESTRICTED STOCK UNITS. If
your employment with Bank of America and its Subsidiaries terminates prior to
the applicable Settlement Date, then the Restricted Stock Units (together with
any related dividend equivalents) shall become earned and payable or be canceled
depending on the reason for termination as follows.


(i)        Death. The Restricted Stock Units (and any related dividend
equivalents) shall become immediately earned and payable as of the date of your
termination of employment if your termination is due to death. Payment will be
made as soon as administratively practicable, generally within 30 days after
notification of termination from the payroll system.


(ii)        Disability. If your employment is terminated by Bank of America or
its Subsidiaries due to Disability, then the Restricted Stock Units (and any
related dividend equivalents) shall continue to become earned and payable in
accordance with paragraph (a) above (without regard to whether you are employed
by Bank of America or its Subsidiaries as of the applicable Settlement Date),
subject to your complying with the covenants set forth in paragraph (d) below
and to the additional performance condition set forth in paragraph (e) below.


(iii)      Termination by your Employer with Cause. If your employment is
terminated by your employer with Cause, then the Restricted Stock Units (and any
related dividend equivalents) shall be immediately canceled as of the date of
your termination of employment.


(iv) Change in Control. Notwithstanding anything in this Agreement to the
contrary, if (A) a Change in Control occurs and (B) on or after the Change in
Control and on or before the second anniversary of the Change in Control either
(1) your employment is terminated without Cause or (2) you terminate your
employment with Bank of America or its Subsidiaries for Good Reason, then the
Restricted Stock Units (and any related dividend equivalents) shall become
immediately earned at the 100% (target) level as of the date of such termination
and shall be payable as of the Settlement Date for the 100% (target) level,
without regard to the covenants set forth in paragraph (d) below, but subject to
the additional performance condition set forth in paragraph (e) below.


(v) All Other Terminations. In case of All Other Terminations, unless your
termination of employment is a Qualifying Termination as described below, the
Restricted




--------------------------------------------------------------------------------




Stock Units (and any related dividend equivalents) shall be immediately canceled
as of the date of your termination of employment. [For Mr. Montag:
Notwithstanding the foregoing or any other provision herein to the contrary, in
accordance with the terms of your offer letter dated May 1, 2008, if your
employment is terminated by Bank of America without "Cause" or you terminate
your employment for "Good Reason" (as such terms are defined in your offer
letter), then the Restricted Stock Units (and any related dividend equivalents)
shall continue to become earned and payable in accordance with the Payment
Schedule set forth in paragraph (a) above (without regard to whether you are
employed by Bank of America and its Subsidiaries as of the applicable Settlement
Date), subject to your complying with the covenants set forth in paragraph (d)
below and to the additional performance condition set forth in paragraph (e)
below.]


(c)        QUALIFYING TERMINATION. If your employment terminates for any reason
other than death, Disability, Cause or in connection with a Change in Control as
described in paragraph (b)(iv) above and your termination of employment is a
Qualifying Termination, then the Restricted Stock Units (and any related
dividend equivalents) shall continue to become earned and payable in accordance
with paragraph (a) above (without regard to whether you are employed by Bank of
America and its Subsidiaries as of the applicable Settlement Date), subject to
the performance condition in paragraph (e) below, provided that (i) to the
extent permissible under applicable law, you do not engage in Competition during
such period, (ii) you comply with the covenants described in paragraph (d) below
and (iii) prior to March 1 of each year during which your Restricted Stock Units
remain payable, you provide Bank of America with a written certification that
you have not engaged in Competition to the extent the Competition restriction in
(i) above is applicable. To be effective, such certification must be provided on
such form, at such time and pursuant to such procedures as Bank of America shall
establish from time to time. If Bank of America determines in its reasonable
business judgment that you have failed to satisfy any of the foregoing
requirements, then the Restricted Stock Units (and any related dividend
equivalents) shall be immediately canceled as of the date of such determination.
In addition, from time to time following your Qualifying Termination, Bank of
America may require you to further certify that you are not engaging in
Competition, and if you fail to fully cooperate with any such requirement Bank
of America may determine that you are engaging in Competition.


(d)        COVENANTS.


(i)        Non-Solicitation. You agree that during any period in which
Restricted Stock Units (and any related dividend equivalents) remain payable,
(A) you will not directly or indirectly solicit or recruit for employment or
encourage to leave employment with Bank of America or its Subsidiaries, on your
own behalf or on behalf of any other person or entity other than Bank of America
or its Subsidiaries, any person who is an employee of Bank of America or its
Subsidiaries and (B) to the extent permissible under applicable law, you will
not, directly or indirectly, on your own behalf or on behalf of any other person
or entity other than Bank of America or its Subsidiaries, solicit any client or
customer of Bank of America or its Subsidiaries which you actively solicited or
with whom you worked or otherwise had material contact in the course of your
employment with Bank of America and its Subsidiaries.


(ii)       Detrimental Conduct. You agree that during any period in which
Restricted Stock Units (and any related dividend equivalents) remain payable,
you will not




--------------------------------------------------------------------------------




engage in Detrimental Conduct.


(iii)      Hedging or Derivative Transactions. You agree that during any period
in which Restricted Stock Units (and any related dividend equivalents) remain
payable, you will not engage in any hedging or derivative transactions involving
Bank of America common stock in violation of the Bank of America Corporation
Code of Conduct that would undermine the long-term performance incentive created
by the Restricted Stock Units.


(iv)      Remedies. Payment of Restricted Stock Units (and any related dividend
equivalents) on the applicable Settlement Date is specifically conditioned on
the requirement that at all times prior to such Settlement Date, you do not
engage in solicitation, Detrimental Conduct or hedging or derivative
transactions, as described in paragraphs (d)(i), (ii) and (iii), during such
period. If Bank of America determines in its reasonable business judgment that
you have failed to satisfy such requirements, then the Restricted Stock Units
(and any related dividend equivalents) as of the date of such determination
shall be canceled as of such date of determination.


(e) PERFORMANCE CONDITION. In order to encourage sustainable, long-term
performance, payment of Restricted Stock Units (and any related dividend
equivalents) on the applicable Settlement Date is specifically conditioned on
Bank of America or its lines of business remaining profitable over the
Performance Period. If a loss is determined to have occurred:


(i)       with respect to Bank of America, if you are the Chief Executive
Officer, Chief Financial Officer, any Chief Executive Officer direct report who
does not lead a line of business or any employee who is part of a staff (such as
global technology operations, global strategy and marketing, etc.) or key
control function (such as audit, compliance, human resources, legal, risk,
etc.);


(ii)       with respect to Bank of America or the applicable line of business,
if you lead a line of business; or


(iii)      with respect to the applicable line of business, if you are part of
the line of business leadership team; then your accountability for such loss
will be determined, taking into account such factors as (i) the magnitude of the
loss (including positive or negative variance from plan), (ii) your degree of
involvement (including such factors as your current or former leadership role
with respect to Bank of America or the line of business, and the degree to which
you were involved in decisions that are determined to have contributed to the
loss), (iii) your performance and (iv) such other factors as deemed appropriate.
The Committee, together with key control functions, will review losses and your
accountability. The Committee will then make a final determination to either
take no action or to cancel all or a portion of the Restricted Stock Units
otherwise payable as of the applicable Settlement Date. All such determinations
will be final and binding.


(f)       DEFINITIONS. For purposes hereof, the following terms shall have the
following meanings.


3-year Average Growth in Adjusted TBV means the average for the three (3) years
in the Performance Period of the year-over-year percentage change in "Adjusted
Tangible Book Value" measured as of December 31 each year. For this purpose,
"Adjusted Tangible Book Value" shall be equal to Bank of America`s total common
shareholders` equity less the




--------------------------------------------------------------------------------




impact of any capital actions approved by the Federal Reserve Board and the
Board and taken by Bank of America during 2014, 2015 and 2016 and less the sum
of the carrying value of (i) goodwill and (ii) intangible assets excluding
mortgage servicing rights; adjusted for (iii) deferred tax liabilities directly
related to (i) and (ii). All amounts are to be measured using the ending balance
as of December 31 each year and are to be determined based on U.S. generally
accepted accounting principles in effect as of January 1, 2014.


3-year Average ROA means the average for the three (3) calendar years in the
Performance Period of "Return on Assets" (as defined under the Stock Plan) for
each such year determined in accordance with U.S. generally accepted accounting
principles in effect as of January 1, 2014.


All Other Terminations means any termination of your employment with Bank of
America and its Subsidiaries, whether initiated by you or your employer, other
than (i) a Qualifying Termination, (ii) a termination due to your death or
Disability, (iii) a termination with Cause and (iv) a termination in connection
with a Change in Control as described in paragraph (b)(iv) above.


Cause shall be defined as that term is defined in your offer letter or other
applicable employment agreement; or, if there is no such definition, “Cause”
means a termination of your employment with Bank of America and its Subsidiaries
if it occurs in conjunction with a determination by your employer that you have
(i) committed an act of fraud or dishonesty in the course of your employment;
(ii) been convicted of (or plead no contest with respect to) a crime
constituting a felony or a crime of comparable magnitude under applicable law
(as determined by Bank of America in its sole discretion); (iii) committed an
act or omission which causes you or Bank of America or its Subsidiaries to be in
violation of federal or state securities laws, rules or regulations, and/or the
rules of any exchange or association of which Bank of America or its
Subsidiaries is a member, including statutory disqualification; (iv) failed to
perform your job duties where such failure is injurious to Bank of America or
any Subsidiary, or to Bank of America’s or such Subsidiary’s business interests
or reputation; (v) materially breached any written policy applicable to your
employment with Bank of America or any of its Subsidiaries including, but not
limited to, the Bank of America Corporation Code of Conduct and General Policy
on Insider Trading; or (vi) made an unauthorized disclosure of any confidential
or proprietary information of Bank of America or its Subsidiaries or have
committed any other material violation of Bank of America’s written policy
regarding Confidential and Proprietary Information.


Competition means your being engaged, directly or indirectly, whether as a
director, officer, employee, consultant, agent or otherwise, with a business
entity that is designated as a “Competitive Business” as of the date of your
termination of employment.


Detrimental Conduct means your serious misconduct or unethical behavior,
including any one of the following: (i) any conduct that would constitute Cause;
(ii) the commission of a criminal act by you, whether or not performed in the
workplace, that subjects, or if generally known, would subject Bank of America
or its Subsidiaries to public ridicule or embarrassment, or other improper or
intentional conduct causing reputational harm to Bank of America, its
Subsidiaries, or a client of Bank of America or its Subsidiaries; (iii) the
breach of a fiduciary duty owed to Bank of America or its Subsidiaries or a
client or former client of Bank of America or its Subsidiaries; (iv) intentional
violation, or grossly negligent disregard, of Bank




--------------------------------------------------------------------------------




of America`s or its Subsidiaries` policies, rules and procedures, specifically
including, but not limited to any of your obligations under the Bank of America
Corporation Code of Conduct and workplace policies; or (v) you taking or
maintaining trading positions that result in a need to restate financial results
in a subsequent reporting period or that result in a significant financial loss
to Bank of America or its Subsidiaries during or after the performance year.


Disability is as defined in the Stock Plan.


Good Reason means, provided that you have complied with the Good Reason Process,
the occurrence of any of the following events without your consent: (i) a
material diminution in your responsibility, authority or duty; (ii) a material
diminution in your base salary except for across-the-board salary reductions
based on Bank of America and its Subsidiaries’ financial performance similarly
affecting all or substantially all management employees of Bank of America and
its Subsidiaries; or (iii) the relocation of the office at which you were
principally employed immediately prior to a Change in Control to a location more
than fifty (50) miles from the location of such office, or your being required
to be based anywhere other than such office, except to the extent you were not
previously assigned to a principal location and except for required travel on
your employer’s business to an extent substantially consistent with your
business travel obligations at the time of the Change in Control.


Good Reason Process means that (i) you reasonably determine in good faith that a
Good Reason condition has occurred; (ii) you notify Bank of America and its
Subsidiaries in writing of the occurrence of the Good Reason condition within
sixty (60) days of such occurrence; (iii) you cooperate in good faith with Bank
of America and its Subsidiaries’ efforts, for a period of not less than thirty
(30) days following such notice (the “Cure Period”), to remedy the condition;
(iv) notwithstanding such efforts, the Good Reason condition continues to exist
following the Cure Period; and (v) you terminate your employment for Good Reason
within sixty (60) days after the end of the Cure Period. If Bank of America or
its Subsidiaries cures the Good Reason condition during the Cure Period, and you
terminate your employment with Bank of America and its Subsidiaries due to such
condition (notwithstanding its cure), then you will not be deemed to have
terminated your employment for Good Reason.


Performance Period means the three (3) calendar year period beginning January
1, 2014 and ending December 31, 2016.


Qualifying Termination means your termination of employment with Bank of America
and its Subsidiaries after you have (i) a length of service of at least ten (10)
years and (ii) a combined age and length of service equal to at least sixty
(60). Your length of service will be determined by Bank of America, in its sole
discretion, and, in that regard, if you participate in a tax-qualified 401(k)
plan sponsored by Bank of America or its Subsidiaries, your length of service
shall be your “Vesting Service” under the tax-qualified 401(k) plan in which you
participate. [For Mr. Lynch: Notwithstanding the foregoing, in accordance with
your offer letter dated April 14, 2011, your termination of employment shall be
deemed to be a Qualifying Termination if it occurs on or after the second
anniversary of your Start Date, as defined in your offer letter, provided that
you execute a General Release Agreement in accordance with the Section of your
offer letter entitled "Equity Award Retirement Eligibility".] [For Mr. Montag:
Notwithstanding the foregoing, your termination of employment shall be deemed a
Qualifying Termination if it occurs on or after the third anniversary of your
date of hire.]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, and you have hereunto set your hand, all effective
as of the Grant Date listed above.




[ceosignature.jpg]
Brian T. Moynihan
Chief Executive Officer and President




